


EXHIBIT 10.1


SM ENERGY COMPANY


PERFORMANCE STOCK UNIT AWARD AGREEMENT


This Performance Stock Unit Award Agreement (the “Agreement”) is made effective
as of September 6, 2011 (the “Award Date”), by and between SM Energy Company, a
Delaware corporation (the “Company”), and [Name] (the “Participant”) to whom
performance stock units have been awarded under the Company's Equity Incentive
Compensation Plan, as amended (the “Plan”).
Effective as of July 1, 2011, the Company made an award of Performance Units to
Participant pursuant to a Performance Stock Unit Award Agreement (the “Prior
Award Agreement”). This Agreement and the award of Performance Units hereunder
is intended to replace and supersede the Prior Award Agreement and the award of
Performance Units thereunder. Accordingly, the Company and Participant hereby
agree to terminate the Prior Award Agreement, and the Participant hereby waives,
surrenders and releases the Company from any claim related to the Prior Award
Agreement or the Performance Units related thereto.
Pursuant to the terms of the Plan and this Agreement, as of the Award Date, the
Company makes an award (the “Award”) to the Participant of [Number] performance
stock units (the “Performance Units”). Capitalized terms used but not defined in
this Agreement shall have the meanings given to them in the Plan.
ARTICLE I
PERFORMANCE UNITS
1.1        Performance Units and Performance Period. The Performance Units
represent the right to receive, upon the payment of the Performance Units
pursuant to Section 1.4 hereof after the completion of the Performance Period
(as defined below), a number of shares of the Company's common stock, $.01 par
value per share (sometimes referred to herein as the “Common Stock”), that will
be calculated as set forth in Section 1.2 below based on the extent to which the
Company's Performance Criteria (as defined in Section 1.2) have been achieved
and the extent to which the Performance Units have vested. Any Common Stock that
is issued pursuant to any provision of this Agreement may be referred to in this
Agreement as a “Share” or “Shares.” Such actual number of Shares that may be
issued upon payment of the Performance Units may be from zero (0) to two (2.0)
times the number of Performance Units granted on the Award Date. The number of
Performance Units granted herein may be referred to as the “target” number of
Shares. The performance period (the “Performance Period”) for the Performance
Units shall be the three-year period beginning on July 1, 2011 and ending on
June 30, 2014.


1.2        Determination of Number of Shares Earned.


(a)Performance Criteria. The actual number of Shares that may be earned from the
Performance Units and issued upon payment of the Performance Units after
completion of the Performance Period shall be based upon the Company's
achievement of performance criteria (the “Performance Criteria”) established by
the Compensation Committee of the Board of Directors of the Company (the
“Committee”) for the Performance Period in accordance with the terms of the Plan
and as set forth below and reflected in the payout matrix (the “Payout Matrix”)
attached as Appendix A hereto and discussed further in subsection (d) hereof.
The




--------------------------------------------------------------------------------




Performance Criteria for the calculation of the actual number of Shares to be
issued upon payment of the Performance Units as reflected in the Payout Matrix
are based on a combination of (i) the absolute measure of the cumulative total
shareholder return (“TSR”) and associated Compound Annual Growth Rate (“CAGR”)
of the Company for the Performance Period, and (ii) the relative measure of the
Company's TSR and CAGR for the Performance Period compared with the cumulative
TSR and CAGR of the Peer Companies (as defined below) for the Performance Period
as reflected in the Company's Performance Share Plan Peer Group Custom Index
(the “Custom Index”) to be specifically prepared by Standard & Poor's, a
division of The McGraw-Hill Companies, Inc. (“S&P”), for the purpose of
administering the Company's Long-Term Incentive Plan.


(b)Calculation of TSR and CAGR. The TSR and CAGR of the Company and the Peer
Companies for the Performance Period shall be calculated in accordance with the
methodology utilized by S&P with respect to the Custom Index.


(c)Peer Companies and Custom Index. The “Peer Companies” to be reflected in the
Custom Index shall consist of the constituents of the Oil & Gas Exploration &
Production GIC Sub-Industry Group in the S&P SmallCap 600 Index and the S&P
MidCap 400 Index, excluding the Company. The Custom Index will be equally
weighted, and will be adjusted to include the dividend payments of the
constituents of the Custom Index. The Custom Index will be rebalanced on a
quarterly basis, and will also be rebalanced whenever there are additions and
deletions to the S&P SmallCap 600 and the S&P MidCap 400 indices. The Custom
Index is the exclusive property of S&P. The Company has contracted with S&P to
maintain and calculate the Custom Index. S&P shall have no liability for any
errors or omissions in calculating the Custom Index.


(d)Payout Matrix. The Payout Matrix attached as Appendix A hereto sets forth the
possible multipliers, which range from zero percent (0%) to two hundred percent
(200%), which may be applied to the number of vested Performance Units to
determine the actual number of Shares to be issued upon payment of the vested
Performance Units after the completion of the Performance Period. The final
multiplier (the “Final Multiplier”) shall be determined by the Committee after
the completion of the Performance Period based on the two variables that
comprise the Performance Criteria, related to (i) the Company's TSR and CAGR for
the Performance Period, and (ii) the Peer Companies' TSR and CAGR for the
Performance Period as reflected in the Custom Index. Subject to Section 1.2(e),
the number of Shares, if any, that shall be issued to the Participant upon
payment of the Performance Units shall be calculated as an amount equal to (A)
the number of Performance Units that have vested in accordance with Section 1.3
or Section 1.6 hereof, multiplied by (B) the Final Multiplier, as determined by
the Committee in accordance with the Payout Matrix (such number of Shares, the
“Payout Shares”).There shall be no rounding of variables or extrapolation of
variables between data points within the Payout Matrix, and the data point for
which the associated variables equal or exceed the target variables for such
data point, but do not result in qualification for another higher data point,
shall be utilized with respect to the Final Multiplier. Any fractional Shares
which would otherwise result from application of the Final Multiplier shall be
rounded up to the nearest whole Share of Common Stock.


(e)Payout Value Limit. Notwithstanding any other provision of this Agreement,
under no circumstances shall (i) the product of (A) the number of Payout Shares
as calculated in accordance with the Payout Matrix under the provisions of
Section 1.2(d),




--------------------------------------------------------------------------------




multiplied by (B) the per share closing price of the Company's Common Stock on
June 30, 2014, as reported by the principal exchange or market on which the
Company's Common Stock is then traded (the “Payout Closing Price”) (with such
product referred to as the “Payout Matrix Value”), exceed (ii) the product of
(C) the number of Performance Units multiplied by (D) $449 (with such product
referred to as the “Payout Value Limit”). If the Payout Matrix Value would
otherwise exceed the Payout Value Limit, then the number of Payout Shares shall
be reduced to an amount equal to (x) the Payout Value Limit divided by (y) the
Payout Closing Price, with any fractional Shares which would otherwise result
from such computation to be rounded up to the nearest whole Share of Common
Stock.


1.3        Vesting of Performance Units.


(a)Vesting. Subject to the provisions contained herein, the Performance Units
shall vest over the Performance Period as follows (the “PSU Vesting Schedule”):


1/7th (approximately 14.3%) on July 1, 2012
2/7ths (approximately 28.6%) on July 1, 2013
4/7ths (approximately 57.1%) on July 1, 2014


In addition, the Performance Units may become fully vested or be forfeited under
certain circumstances specified in this Agreement. As of the Award Date, the
Participant must be an employee of the Company or a subsidiary thereof. If the
Participant ceases to be an employee of the Company or a subsidiary thereof
prior to the vesting of all of the Performance Units pursuant to the PSU Vesting
Schedule, the Participant shall forfeit the remaining unvested Performance Units
under the Award, except as otherwise provided in this Section 1.3 and Section
1.6.
(b)Continued Vesting Upon Early Retirement. The Performance Units shall,
notwithstanding any other provisions of this Section 1.3, continue to vest
according to the PSU Vesting Schedule after the termination of the Participant's
employment with the Company or a subsidiary thereof if (i) such termination is
the result of the Participant's retirement from the Company or a subsidiary
thereof upon the Participant's having both reached the age of sixty (60) and
completed twelve (12) years of service with the Company or a subsidiary thereof,
and (ii) the Participant does not after such early retirement become employed on
a full-time basis by a competitor of the Company prior to the earlier of the
payment of the Performance Units or the Participant's reaching the age of
sixty-five (65). Any such continued vesting of the Performance Units pursuant to
this Section 1.3(b) will not result in an acceleration of the PSU Payment Date
(as defined in Section 1.4), since the number of Shares earned from the
Performance Units shall be calculated after the completion of the Performance
Period.


(c)Acceleration Upon Death, Total Disability or Normal Retirement. The
Performance Units shall become fully vested, notwithstanding any other
provisions of this Section 1.3, upon termination of the Participant's employment
with the Company or a subsidiary thereof because of death, Total Disability (as
defined below), or retirement upon reaching the Company's normal retirement age
of sixty-five (65). Any such acceleration of the vesting of the Performance
Units pursuant to this Section 1.3(c) will not result in an acceleration of the
PSU Payment Date, since the number of Shares earned from the Performance Units
shall be calculated after the completion of the Performance Period. For purposes
of this Agreement, “Total Disability” means a medically determinable physical or




--------------------------------------------------------------------------------




mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, by reason of which the
Participant is unable to engage in any substantial gainful activity or is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Company.


(d)Termination for Cause. Notwithstanding any other provisions of this Section
1.3, the Participant shall forfeit all Performance Units under this Award,
including those that have previously vested, upon the termination of the
employment of the Participant by the Company or a subsidiary thereof prior to
the completion of the Performance Period for cause, which term is specifically
not capitalized as such term is in Section 1.6(a) of this Agreement, it being
the specific intent of the Company and the Participant that “cause” in this
instance shall be broadly defined as any event, action, or inaction by the
Participant that would reasonably be the basis for an employer to terminate the
employment of the affected individual.


1.4        Payment of Performance Units. Following the last day of the
Performance Period and prior to the payment of the earned and vested Performance
Units on or about the PSU Payment Date, the Committee shall determine, and
certify in writing to the extent deemed necessary or advisable or as required to
comply with Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”), (i) the extent to which the Performance Criteria have been achieved
over the Performance Period, and (ii) the Final Multiplier. Subject to Section
1.2(e), the Final Multiplier shall then be applied to the number of vested
Performance Units to determine the number of Payout Shares (also sometimes
referred to herein as the “Earned Shares”), if any, to be issued to the
Participant in payment of the Performance Units. The determination of the Earned
Shares by the Committee shall be binding on the Participant and conclusive for
all purposes. The Earned Shares, if any, shall be issued to the Participant in
payment of the Performance Units on or about July 3, 2014 (the “PSU Payment
Date”). Upon the payment of the Performance Units, the Company shall deliver to
the Participant evidence of book-entry Shares or a certificate for the number of
Shares issued to the Participant in payment of the Performance Units. The Earned
Shares shall not be subject to any holding or transfer restrictions after
payment of the Performance Units.


1.5        Transfer Restrictions for Unpaid Performance Units. Performance Units
that have not been paid shall not be transferable by the Participant, and the
Participant shall not be permitted to sell, transfer, pledge, assign, or
otherwise alienate or encumber such Performance Units or the Shares issuable in
payment thereof, other than (i) to the person or persons to whom the
Participant's rights under such Performance Units pass by will or the laws of
descent and distribution, (ii) to the spouse or the descendants of the
Participant or to trusts for such persons to whom or which the Participant may
transfer such Performance Units by gift, (iii) to the legal representative of
any of the foregoing, or (iv) pursuant to a qualified domestic relations order
as defined under Section 414(p) of the Code or a similar order or agreement
pursuant to state domestic relations law (including a community property law)
relating to the provision of child support, alimony payments, or marital
property rights to a spouse, former spouse, child, or other dependent of the
Participant. Any such transfer shall be made only in compliance with the
Securities Act of 1933 and the requirements therefor as set forth by the
Company. Any attempted transfer in contravention of the foregoing provisions
shall be null and void and of no effect.


1.6        Change of Control Termination.


(a)Vesting upon Change of Control Termination. Notwithstanding any other




--------------------------------------------------------------------------------




provision of this Agreement, the Performance Units shall become fully vested
upon a Change of Control Termination. For purposes of this Agreement, a “Change
of Control Termination” occurs upon the termination of the Participant's
employment with the Company or a subsidiary thereof in the event that (i) a
Change of Control (as defined in the Plan) of the Company occurs, and (ii) the
Participant's employment with the Company or a subsidiary thereof is
subsequently terminated without Cause (as defined below) or the Participant
terminates his or her employment with the Company or a subsidiary thereof for
Good Reason (as defined below), and such termination of employment occurs (x)
within 30 months of the Change of Control and (y) prior to the normal completion
of vesting of the Performance Units at the end of the Performance Period. The
normal vesting and payment provisions in Article I of this Agreement shall not
be affected by the first sentence of this subsection if a Change of Control of
the Company occurs but there is not also a Change of Control Termination with
respect to the Participant's employment with the Company or a subsidiary
thereof. If the Participant has entered into a separate written Change of
Control Executive Severance Agreement or Change of Control Severance Agreement
(with either to be subsequently referred to herein as a “Change of Control
Severance Agreement”) with the Company, the terms “Cause” and “Good Reason” used
herein shall have the meanings set forth in such Change of Control Severance
Agreement. If the Participant has not entered into a separate written Change of
Control Severance Agreement, the terms “Cause” and “Good Reason” used herein
shall have the meanings set forth in the Company's Change of Control Severance
Plan (the “Change of Control Severance Plan”).


(b)Payment upon Change of Control Termination. Notwithstanding any other
provisions of this Agreement to the contrary, in the event of a Change of
Control Termination with respect to the Participant's employment with the
Company or a subsidiary thereof as set forth in Section 1.6(a) above, the vested
Performance Units shall be paid in accordance with this Section 1.6(b). In the
event of a Change of Control Termination, the Committee shall determine the
extent to which the Performance Criteria have been achieved and the Final
Multiplier to apply to the vested Performance Units by utilizing the same method
as set forth in Section 1.2 hereof; provided, however, that the Performance
Period for the calculation of the TSR and CAGR of the Company and the Peer
Companies to obtain the Final Multiplier shall be shortened to end as of the
effective date of the Change of Control. Subject to Section 1.2(e), the Final
Multiplier shall then be applied to the number of vested Performance Units to
calculate the number of Earned Shares, if any, that the Participant is entitled
to in payment of the Performance Units. In the event of a Change of Control
Termination, any Earned Shares shall be paid to the Participant in payment of
the Performance Units either in Shares or in cash of equivalent value, as
determined by the Committee or other duly authorized administrator of the Plan,
in its discretion, within thirty (30) days following the effective date of the
Change of Control Termination; provided, however, that the time and manner of
such payment shall comply with Section 409A of the Code as referred to in
Section 2.11 of this Agreement.


(c)Controlling Documents for Change of Control Termination. To the extent that
the Participant is subject to either a written Change of Control Severance
Agreement or the Change of Control Severance Plan, the terms and conditions of
such Change of Control Severance Agreement or Change of Control Severance Plan,
as applicable, shall also apply to this Award in the event of a Change of
Control Termination; provided, however, that with respect to the Performance
Units under this Award, the terms of the Plan and this Agreement shall control
in the event of any inconsistency between their terms and the terms of the
Change of Control Severance Agreement or the Change of Control Severance Plan.




--------------------------------------------------------------------------------








ARTICLE II
GENERAL PROVISIONS
2.1        Adjustments Upon Changes in Capitalization. In the event that a stock
split, stock dividend, or other similar change in capitalization of the Company
occurs, the number and kind of Shares that may be issued under this Agreement
and that have not yet been issued shall be proportionately and appropriately
adjusted.


2.2        No Dividend Equivalents or Stockholder Rights Until Shares Issued.
The Performance Units shall not be credited with Dividend Equivalents. In
addition, the Participant shall have no voting, transfer, liquidation, or other
rights of a holder of Shares with respect to the Performance Units until such
time as Shares, if any, have been issued by the Company to the Participant in
payment of the Performance Units. Until the Performance Units are paid or
terminated, they will represent only bookkeeping entries by the Company to
evidence unfunded and unsecured obligations of the Company.


2.3        Notices. Any notice to the Participant relating to this Agreement
shall be in writing and delivered in person or by mail, fax, or email
transmission to the address or addresses on file with the Company. Any notice to
the Company shall be addressed to it at its principal office, and be
specifically directed to the attention of the Secretary. Anyone to whom a notice
may be given under this Agreement may designate a new address by notice to that
effect.


2.4        Benefits of Agreement. This Agreement shall inure to the benefit of
and be binding upon each successor of the Company and the Participant's heirs,
legal representatives, and permitted transferees. This Agreement and the Plan
shall be the sole and exclusive source of any and all rights that the
Participant and the Participant's heirs, legal representatives, and permitted
transferees may have with respect to this Award, the Performance Units, and the
Plan.


2.5        Resolution of Disputes. Any dispute or disagreement that arises
under, or is a result of, or in any way relates to, the interpretation,
construction, or applicability of this Agreement shall be resolved as determined
by the Committee, or the Board of Directors of the Company (the “Board”), or by
any other committee appointed by the Board for such purpose. Any determination
made hereunder shall be final, binding, and conclusive for all purposes.


2.6        Controlling Documents. The provisions of the Plan are hereby
incorporated into this Agreement by reference. In the event of any inconsistency
between this Agreement and the Plan, the Plan shall control.


2.7        Amendments. This Agreement may be amended only by a written
instrument executed by both the Company and the Participant.


2.8        No Right of Participant to Continued Employment. Nothing contained in
this Agreement or the Plan shall confer on the Participant any right to continue
to be employed by the Company or any subsidiary thereof, or shall limit the
Company's right to terminate the employment of the Participant at any time;
provided, however, that nothing contained in this Agreement shall affect any
separate contractual provisions that exist between the Participant and the
Company or its subsidiaries with respect to the employment of the Participant.




--------------------------------------------------------------------------------






2.9        Vesting Dates and Payment Dates. In the event that any vesting date,
payment date, or any other measurement date with respect to this Award does not
fall on a normal business day, such date shall be deemed to occur on the next
following normal business day.


2.10    Tax Withholding. The Company may make such provisions and take such
steps as it deems necessary or appropriate for the withholding of any taxes that
the Company is required by law or regulation of any governmental authority,
whether Federal, state, or local, to withhold in connection with the Performance
Units or Shares subject to this Agreement. The Participant shall elect, prior to
any tax withholding event related to this Award and at a time when the
Participant is not aware of any material nonpublic information about the Company
and the Participant would be permitted to engage in a transaction in the
Company's securities under the Company's Securities Trading Policy, whether the
Participant will satisfy all or part of such tax withholding requirement by
paying the taxes in cash or by having the Company withhold Shares having a fair
market value equal to the minimum statutory withholding that may be imposed on
the transaction (based on minimum statutory withholding rates for Federal,
state, and local tax purposes, as applicable, that are applicable to such
transaction). The Participant's election shall be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


2.11    Compliance with Section 409A of the Code. Notwithstanding any provision
in this Agreement to the contrary, to the extent that this Agreement constitutes
a nonqualified deferred compensation plan or arrangement to which Section 409A
of the Code applies, the administration of this Award (including the time and
manner of payments under the Award and this Agreement) shall comply with Section
409A of the Code. In connection therewith, any payment to the Participant with
respect to the Award under this Agreement which Section 409A(a)(2)(B)(i) of the
Code indicates may not be made before the date which is six months after the
date of the Participant's separation from employment service (the “Section 409A
Six-Month Waiting Period”), as a result of the fact that the Participant is a
specified key employee referred to in Section 409A(a)(2)(B)(i) of the Code,
shall not occur or be made during the Section 409A Six-Month Waiting Period but
rather shall be delayed, if such payment would otherwise occur during the
Section 409A Six-Month Waiting Period, until the expiration of the Section 409A
Six-Month Waiting Period.


2.12    Personal Data. The Participant hereby consents to the collection, use,
and transfer, in electronic or other form, of the Participant's personal data as
described in this Agreement by and among, as applicable, the Company and its
affiliates for the exclusive purpose of implementing, administering, and
managing the Participant's participation in the Plan. The Company holds, or may
receive from any agent designated by the Company, certain personal information
about the Participant, including, but not limited to, the Participant's name,
home address and telephone number, date of birth, social security insurance
number or other identification number, salary, nationality, job title, any
shares of Common Stock held, details of this Award and any other rights to
shares of Common Stock awarded, canceled, exercised, vested, unvested, or
outstanding in the Participant's favor, for the purpose of implementing,
administering, and managing the Plan, including complying with applicable tax
and securities laws (the “Personal Data”). The Personal Data may be transferred
to any third parties assisting in the implementation, administration, and
management of the Plan. The Participant authorizes such recipients of the
Personal Data to receive, possess, use, retain, and transfer the Personal Data,
in electronic or other form, for the purposes described above. The Participant
may, at any time, view the Personal Data, request additional information about
the storage and processing of the Personal Data, require any necessary
amendments to the Personal Data, or refuse or withdraw the consents herein, in
any case without cost, by contacting the Secretary of the Company in writing.
Any such refusal or withdrawal of




--------------------------------------------------------------------------------




the consents herein may affect the Participant's ability to participate in the
Plan.


2.13    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to this Award, or any future awards
that may be granted under the Plan, by electronic means, or request the
Participant's consent to participate in the Plan or other authorizations from
the Participant in connection therewith by electronic means. The Participant
hereby consents to receive such documents by electronic delivery and, if
requested, to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


2.14    Receipt of Award and Related Documents. The Participant hereby
acknowledges the receipt, either directly or electronically, of the Award, a
copy of the Plan, and a prospectus for the Plan.


2.15    Execution and Counterparts. This Agreement may be executed in
counterparts. Execution of a written instrument for this Agreement may be
evidenced by any appropriate form of electronic signature or affirmative email
or other electronic response attached to or logically associated with such
written instrument, which is executed or adopted by a party with an indication
of the intention by such party to execute or adopt such instrument for purposes
of execution thereof.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Participant have caused this Performance
Stock Unit Award Agreement to be entered into effective as of the Award Date.
COMPANY:
SM ENERGY COMPANY,
a Delaware corporation
By: /s/ John R. Monark
Printed Name: John R. Monark
Title: Vice President, Human Resources
Date Signed: September 6, 2011




PARTICIPANT:
Signature: ___________________________________________


Printed Name: ________________________________




--------------------------------------------------------------------------------




APPENDIX A


PAYOUT MATRIX FOR PERFORMANCE UNITS




[appendixa.jpg]


